     Case 3:19-cv-01326-E Document 26 Filed 02/17/21   Page 1 of 6 PageID 356



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

PETER STROJNIK,                         §
                                        §
        Plaintiff,                      §
                                        §        Civil No. 3:19-CV-01326-E
v.                                      §
                                        §
1530 MAIN LP, D/B/A/ THE JOULE,         §
                                        §
        Defendant.                      §

                     MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant’s Motion to Dismiss Plaintiff’s Second

Amended Complaint (Doc. No. 22). Defendant asserts the complaint should

be dismissed for lack of subject matter jurisdiction and for failure to state a

claim. The Court previously granted Defendant’s Motion to Dismiss Plaintiff’s

First Amended Complaint and allowed Plaintiff to replead. Now Defendant

asserts the Second Amended Complaint should be dismissed because Plaintiff

has not corrected the deficiencies previously identified. For reasons that

follow, the Court grants the motion.

        Plaintiff Peter Strojnik asserts claims against Defendant 1530 Main LP,

owner and operator of the Joule hotel in Dallas, Texas, for violations of the

Americans with Disabilities Act (ADA) and for negligence based on the alleged

ADA violations. Title III of the ADA provides:

           No individual shall be discriminated against on the basis of
        disability in the full and equal enjoyment of the goods, services,
        facilities, privileges, advantages, or accommodations of any place

                                        1
  Case 3:19-cv-01326-E Document 26 Filed 02/17/21      Page 2 of 6 PageID 357



      of public accommodation by any person who owns, leases (or
      leases to), or operates a place of public accommodation.

42 U.S.C. § 12182(a); PGA Tour, Inc. v. Martin, 532 U.S. 661, 676 (2001).

Under the ADA, “disability” means “a physical or mental impairment that

substantially limits one or more major life activities.”              42 U.S.C.

§ 12102(1)(A).   A plaintiff who sues under the ADA is limited to seeking

“injunctive relief, and a restraining or other similar order.” Deutsch v. Annis

Enters., Inc., 882 F.3d 169, 173 (5th Cir. 2018) (quoting Plumley v. Landmark

Chevrolet, Inc., 122 F.3d 308, 312 (5th Cir. 1997)); see 42 U.S.C. § 12188(a).

      Strojnik, a resident of Maricopa County, Arizona, is proceeding pro se.

He was licensed as an attorney in Arizona, but was disbarred in May 2019.

Strojnik alleges that he is a disabled person as defined by the ADA.          His

complaint sets out various impairments, including severe right-sided neural

foraminal   stenosis   and   degenerative    right   knee,   and   alleges   these

impairments substantially limit his major life activities. According to the

complaint, Strojnik walks with difficulty and pain and requires compliant

mobility accessible features at places of public accommodation.

      Strojnik is retired and “likes to spend his retirement years traveling the

United States.” Strojnik alleges that he booked a “mobility accessible room”

with Defendant for February 20-22, 2019. He alleges he “visited the Hotel

and discovered it was not accessibility suitable for his needs and that it was

replete with architectural barriers”       The complaint includes a series of


                                       2
  Case 3:19-cv-01326-E Document 26 Filed 02/17/21    Page 3 of 6 PageID 358



pictures purporting to depict barriers Strojnik personally encountered at the

Joule. Below each picture is a brief description of the alleged ADA deficiency.

      Strojnik alleges that the violations impair his full and equal access to

the public accommodation and constitute discrimination satisfying the

“injury in fact” requirement. Strojnik alleges he is “deterred from visiting

the Hotel based on [his] knowledge that the Hotel is not ADA or State Law

compliant as such compliance relates to [his] disability.” He further alleges

that he “intends to visit Defendant’s Hotel at a specific time when Defendant’s

noncompliant Hotel becomes fully compliant with ADAAG [ADA Accessibility

Guidelines for Buildings and Facilities].” Strojnik also alleges he has

“concrete plans to travel to Dallas for business and pleasure, court hearings,

and additional testing of Dallas hotels for ADA compliance generally and with

respect to the Joules [sic] particularly.”   Strojnik seeks injunctive relief

ordering Defendant to alter the hotel to make it accessible and usable to

individuals with disabilities, equitable nominal damages, and costs and

attorney’s fees.

      Strojnik also asserts a claim for negligence. He alleges Defendant owed

him a duty to remove ADA accessibility barriers so that he could have equal

access to the public accommodation. He further alleges Defendant breached

this duty and that the breach caused him damages, including “the feeling of

segregation, discrimination, relegation to second class citizen status[, and]



                                       3
  Case 3:19-cv-01326-E Document 26 Filed 02/17/21        Page 4 of 6 PageID 359



the pain, suffering and emotional damages inherent to discrimination and

segregation and other damages to be proven at trial.”

      Defendant has moved to dismiss Strojnik’s amended complaint under

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). A motion to dismiss

filed under Rule 12(b)(1) challenges a federal court’s subject matter

jurisdiction. When a Rule 12(b)(1) motion is filed in conjunction with other

Rule 12 motions, the court should consider the Rule 12(b)(1) jurisdictional

attack before addressing any attack on the merits. Ramming v. U.S., 281 F.3d

158, 161 (5th Cir. 2001) (per curiam).

      Defendant again contends that Strojnik’s amended complaint should be

dismissed because he lacks standing.         Federal courts have subject matter

jurisdiction only over a “case” or “controversy.” Deutsch, 882 F.3d at 173;

see U.S. Const. art. III, § 2, cl. 1. To establish a case or controversy, a plaintiff

must show he has standing to sue. Deutsch, 882 F.3d at 173. Standing has

three elements: (1) the plaintiff must have suffered an “injury in fact”; (2)

there must be a causal connection between the injury and the conduct

complained of; and (3) it must be likely, as opposed to merely speculative,

that the injury will be redressed by a favorable decision. Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560–61 (1992).            The party invoking federal

jurisdiction bears the burden of establishing these elements. Id. at 561.

      In addition, because he sues under the ADA, Strojnik must meet the

standing requirements for equitable relief.        Deutsch, 882 F.3d at 173.       A

                                         4
      Case 3:19-cv-01326-E Document 26 Filed 02/17/21   Page 5 of 6 PageID 360



plaintiff seeking equitable relief must show that there is a real and immediate

threat of repeated injury. Id. (citing City of Los Angeles v. Lyons, 461 U.S. 95,

102 (1983)). Merely having suffered an injury in the past is not enough; the

plaintiff must show a real or immediate threat that he will be wronged again.

Id.

         As it did in its first motion to dismiss, Defendant asserts Strojnik has

failed to demonstrate that he suffered an injury in fact. Defendant argues

Strojnik does not demonstrate that he suffered an actual or imminent injury

or that he has concrete plans to patronize the Joule in the future. The Court

agrees.

         As in Deutsch v. Annis Enterprises, Strojnik has not established standing

because he has not shown that any alleged ADA violations at the Joule

threaten him with future injury. See Deutsch, 882 F.3d at 173-74. First,

Strojnik has not sufficiently pleaded a concrete intent to return.            His

allegation that he has concrete plans to return is conclusory. “Mere ‘some

day’ intentions, ‘without any description of concrete plans,’ does not support

standing.” Frame v. City of Arlington, 657 F.3d 215, 235 (5th Cir. 2011); cf.,

e.g., Kennedy v. Sai Ram Hotels LLC, No. 8:19-cv-483-T-33JSS, 2019 WL

2085011 (M.D. Fl. May 13, 2019) (plaintiff alleged she frequently travels near

hotel and alleged she planned to return to hotel within eight months.).

         Nor has Strojnik sufficiently pleaded that the alleged violations

negatively affect his day-to-day life or affect him in “some concrete way.” See

                                         5
  Case 3:19-cv-01326-E Document 26 Filed 02/17/21    Page 6 of 6 PageID 361



Deutsch, 882 F.3d at 174. Strojnik lives hundreds of miles from Dallas. His

plan to return to the Joule is indefinite. He pleadings indicate he has been to

the hotel one time and are silent on how often he travels to the area.

      Strojnik’s lack of standing extends to his negligence claim.         The

negligence claim is based on a duty created by the ADA to remove accessibility

barriers. For the same reasons discussed above, Strojnik’s complaint does

not establish standing to bring his negligence claim.

      The Court grants Defendant’s motion to dismiss.       Strojnik has been

given an opportunity to amend his complaint and further amendment is not

warranted. Accordingly, Strojnik’s amended complaint is dismissed without

prejudice. See Williams v. Morris, 614 F. App’x 773, 774 (5th Cir. 2015) (when

complaint dismissed for lack of standing, it should be without prejudice).

      SO ORDERED.

      Signed February 17, 2021.

                                           _____________________________
                                           ADA BROWN
                                           UNITED STATES DISTRICT JUDGE




                                       6
